Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Christopher Switlyk,
(O.I. File No. H-13-40939-9),

Petitioner,
v.

The Inspector General.

Docket No. C-14-342

Decision No. CR3250

Date: June 2, 2014
DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner,
Christopher Switlyk, from participating in Medicare, State Medicaid programs, and all
other federally funded health care programs for a period of at least 20 years.
I. Background
Petitioner, a pharmacist, requested a hearing to challenge his exclusion. I ordered the
parties to file briefs and proposed exhibits. The I.G. filed a brief, a reply brief, and six

exhibits that are identified as I.G. Exhibit (Ex.) 1 - I.G. Ex. 6.' Petitioner filed a brief and
numerous exhibits.” I receive the parties’ exhibits into evidence.

' LG. Ex. 6 is a rebuttal exhibit consisting of an affidavit from a police official
concerning the degree of cooperation that Petitioner gave to prosecuting authorities. I
would not normally receive an exhibit like this because the I.G. filed it after the deadline
that I set for filing exhibits. However, Petitioner opened the door by alleging that his
cooperation with prosecuting authorities led to the conviction of other individuals and/or
the opening of new investigations based on the information he provided.

> | ordered the parties to number their exhibits sequentially using numbers and not letters
to identify their exhibits. Petitioner ignored my order and used an idiosyncratic system of
Petitioner also requested that I convene an in-person hearing in order to take his
testimony and that of a psychologist who, ostensibly, would testify about Petitioner’s
mental condition during the period when he committed the crimes that led to his
conviction. I find no justification for doing so. Petitioner has not offered anything by
way of testimony that he has not already provided in his exhibits. As for the
psychologist’s possible testimony, I reject that for two reasons. First, I directed both
parties to provide me with the written direct testimony of any proposed witness.
Petitioner did not do so nor has he explained why he failed to do so. Second, I find no
relevance in the psychologist’s proposed testimony. For reasons that I explain below,
Petitioner has made no showing that the proposed testimony would establish a mitigating
factor that might justify reducing the length of his exclusion.

Finally, Petitioner effectively requested that I stay this case pending proceedings that he
alleges will result ultimately — and at some indefinite point in the future — in his receiving
a reduced prison sentence. I decline to do so. Petitioner could seek reopening and
revision of this decision if, at some point in the future his prison sentence is reduced
substantially. However, and as I discuss below, even a reduction of several years of
Petitioner’s sentence would not cause me to reduce his exclusion given the gravity of
Petitioner’s crimes and the evidence of aggravation that exists in this case.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether the I.G. proved a statutory basis for excluding Petitioner and
whether the length of the exclusion that the I.G. determined to impose is reasonable.

B. Findings of Fact and Conclusions of Law

The L.G. excluded Petitioner under the authority of section 1128(a)(4) of the Social
Security Act (Act). This section mandates the exclusion of any individual who is
convicted of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.

his own invention to identify his exhibits. His exhibits are as follows: 3B-A, 3B-B, 3B-
C, 3B-D, 3B-E, 3B-F, 3C-A(1), 3C-A(2), 3C-A(3), 3C-A(4), 3C-A(5), 3C-A(6), 3C-
A(7), 3C-A(8), 3C-A(9), 3C-A(10), 3C-A(11), 3C-A(12), 3C-A(13), 3C-B(1), 3C-B(2),
3C-B(3), 5A-1, SA-2, 5A-3, 5B-1, 5C-1, SC-2, 5D-1, 5D-2, 5D-3, 5D-4, and SD-5. I
contemplated rejecting these exhibits and directing Petitioner to re-file them with proper
identification. However, I have decided to accept them as identified by Petitioner in the
interest of saving time.
On December 14, 2010, Petitioner and several other individuals were charged with
engaging in a massive conspiracy to sell controlled substances — principally Oxycodone —
unlawfully from several pharmacies that they owned and operated in the Tampa, Florida
area. 1.G. Ex. 2. The indictment charged Petitioner and his co-conspirators with selling
controlled substances unlawfully and without any regard for their customers’ actual
medical conditions. /d. at 7— 8. Petitioner and his co-conspirators were charged with
using or causing to be used blank prescription forms upon which unauthorized persons
would fill in the controlled substance and dosage and forge the signature of the
physicians in whose names the prescriptions were written. Jd. at 8. The indictment
charged Petitioner and his co-conspirators with generating false records in order to
support the illegal sales of controlled substances. Jd. The defendants were also charged
with unlawfully distributing controlled substances via individuals who were not
authorized to fill prescriptions. /d. at 9. Petitioner and his co-conspirators were
additionally charged with making false statements to hide their unlawful conspiracy. Jd.

Petitioner subsequently pled guilty to Counts One, Five, and Six of the Indictment. 1.G.
Ex. 3. Count One is the conspiracy that I have described. Counts Five and Six allege
unlawful monetary transactions of greater than $10,000 using funds derived from the
conspiracy specified in Count One. Jd. Judgment of Conviction was subsequently
entered against Petitioner. I.G. Ex. 4.

The evidence overwhelmingly establishes that Petitioner was convicted of an 1128(a)(4)
felony and that the I.G. is required to exclude him. One does not need to analyze
Petitioner’s conviction beyond noting that he was convicted of a felony for conspiring to
acquire, maintain, and sell controlled substances unlawfully. I.G. Ex. 4. That crime falls
precisely within the ambit of section 1128(a)(4).

An individual who is excluded pursuant to section 1128(a)(4) must be excluded for a
minimum of five years. Act § 1128(c)(3)(B). The I.G. excluded Petitioner for at least 20
years. The remaining question, then, is whether an exclusion of 20 years is reasonable
when measured against the facts of this case.

I find that an exclusion of at least 20 years is amply justified. Indeed, I would have
sustained exclusion for more than that period, had the I.G. chosen to impose a lengthier
exclusion, and had the L.G. properly identified all of the aggravating factors that are
established by the evidence in this case.

Section 1128 is at bottom a remedial statute with a principal purpose of protecting
federally funded health care programs and these programs’ beneficiaries and recipients
from untrustworthy individuals. Manocchio v. Kusserow, 961 F.2d 1539, 1542-3 (11th
Cir. 1992); 133 Cong. Rec. 14,177; Raymond Lamont Shoemaker, DAB No. 2560, at 9
(2014). The ultimate question that must be answered in any case where the length of

exclusion is at issue is: how lengthy a period of exclusion is reasonably necessary in
order to protect against the possibly damaging actions of an untrustworthy individual?

The Secretary of the United States Department of Health and Human Services has
published regulations that serve as guidelines for answering this question. The
regulations, published at 42 C.F.R. Part 1001, establish aggravating and mitigating
factors that must be considered in deciding whether the length of exclusion is reasonable.
The factors are not a formula for deciding the length of exclusion. Rather, they serve as
tules of evidence. Evidence that falls within the ambit of an aggravating factor or a
mitigating factor may be weighed in order to decide what exclusion length is reasonable.
57 Fed. Reg. 3298, 3314-15 (Jan. 29, 1992). Evidence that does not fall within the ambit
of an aggravating or a mitigating factor is irrelevant and may not be considered.

The aggravating and mitigating factors that relate to an exclusion imposed pursuant to
section 1128(a)(4) are found at 42 C.F.R. § 1001.102(b) and (c). In this case the I.G.
asserts that Petitioner’s 20-year exclusion is justified based on evidence relating to one of
the regulation’s aggravating factors, that being the one stated at 42 C.F.R.

§ 1001.102(b)(5): “[t]he sentence imposed by the court [that adjudicated the criminal
case] included incarceration.” The I.G. points to the 108-month (nine-year) prison
sentence imposed by the adjudicating Court and argues that this is an extraordinarily long
sentence for the type of crime he committed. From that, he reasons that the prison
sentence alone shows Petitioner to be extraordinarily untrustworthy and that, therefore,
justifies a 20-year exclusion.

I agree with the I.G. that the very lengthy prison sentence imposed on Petitioner in and of
itself evidences that Petitioner is a highly untrustworthy individual. A 20-year exclusion
strikes me as not unreasonable in light of that.

Petitioner argues that his sentence may very well be reduced, for a number of reasons,
and that his exclusion period must be reduced commensurately.* I find Petitioner’s
arguments to be speculative. At best, he can say that his sentence may be reduced and
not that it will be reduced. Furthermore, even if Petitioner’s sentence ultimately is
reduced by two or even three years, the length of prison time that Petitioner would
nevertheless have to serve is still very substantial and justifies the exclusion imposed
here.

The LG. also cites evidence relating to a second aggravating factor, which is stated at
42 C.F.R. § 1001.102(b)(9). LG. Br. at 6-7; see I.G. Ex. 5. Under that subsection an
aggravating factor exists if, among other things, an excluded individual is subject to
adverse State administrative action based on the same facts as are the basis for the

3 [also note that Petitioner was sentenced to three concurrent terms of incarceration, 108
months of incarceration for each guilty plea. I.G. Ex. 4.
exclusion. Petitioner’s pharmacist’s license was suspended in Florida based on the facts
of his conviction. I.G. Ex. 5. The LG. asserts that this suspension satisfies the regulatory
criteria for an additional aggravating factor, but notes that it was not used as a basis for
lengthening Petitioner’s exclusion. I.G. Br. at 7. | agree with the LG. that the adverse
state action against Petitioner’s license is an aggravating factor that supports the
exclusion imposed against Petitioner. Indeed, that license suspension actually is a second
statutory ground for excluding him. Act § 1128(b)(4). Nonetheless, I do not rely on the
suspension of Petitioner’s license as a basis for the 20-year exclusion.

But, it is the facts that the I.G. doesn’t discuss that explain why Petitioner received such a
lengthy prison sentence and that provide overwhelming support, in addition to the
evidence and aggravating factor that I have cited, for an exclusion of at least 20 years. In
pleading guilty Petitioner admitted to having perpetrated a conspiracy to sell controlled
substances unlawfully for a period of about five years. I.G. Ex. 2 at 5; I.G. Ex. 3.
Moreover, in pleading guilty Petitioner acknowledged that his crimes had resulted in ill-
gotten revenues of about $11 million and he agreed to forfeit well over $2 million in cash
and other valuables. I.G. Ex. 3 at 10-12. This undisputed evidence relates to two
aggravating factors not cited by the I.G. First, Petitioner committed his crimes over a
period of a year or more. 42 C.F.R. § 1001.102(b)(2). Second, the financial impact of
Petitioner’s crimes exceeded $5,000. 42 C.F.R. § 1001.102(b)(1). And, the evidence
establishes the presence of yet another aggravating factor, that being the adverse physical
and psychological impact that Petitioner’s crimes had on individuals. 42 C.F.R.

§ 1001.102(b)(3). That adverse impact may easily be inferred from Count One of the
indictment, to which Petitioner pled guilty, which avers that Petitioner and his co-
conspirators sold Oxycodone to individuals essentially without regard to these
individuals’ true need for this controlled substance. I.G. Ex. 2 at 7— 8. I take notice that
Oxycodone is an addictive drug that has the potential for tremendous adverse physical
and psychological effects on individuals when consumed without a proper prescription
and physician supervision.

I would have found these additional aggravating factors to be independent grounds
supporting a 20-year exclusion in this case (or even a longer period of exclusion) had the
1.G. cited them and urged me to do so. I have no idea why the I.G. failed to rely on these
factors and I do not rely on them as independent bases for the 20-year exclusion in this
case. But, the evidence that relates to these factors also is relevant to explaining why
Petitioner received such a lengthy prison sentence and it is therefore relevant to
establishing Petitioner’s untrustworthiness to provide care for that reason.

The evidence reveals the true magnitude of Petitioner’s crimes. Even if I do not consider
this evidence as establishing additional aggravating factors due to the I.G.’s inexplicable
failure to allege them, it provides a great deal of explanation as to why Petitioner received
the very lengthy prison sentence that he received. Petitioner is manifestly untrustworthy
to deal with program funds, beneficiaries and recipients. Indeed, the facts that I have
recited, just when considered as an explanation for Petitioner’s prison sentence, suggest
that, if anything, the I.G. was overly lenient in excluding Petitioner for only 20 years.

Petitioner and his co-conspirators were, effectively, drug dealers. Their crimes are only
technically different from the crimes committed by large-scale sellers of street narcotics.

Petitioner argues that there are mitigating factors present in his case that the I.G. did not
take into consideration and that justify reducing the length of his exclusion. He asserts,
first, that he has cooperated extensively with prosecuting officials and that this
cooperation should be a basis for reducing his exclusion. See 42 C.F.R. § 1001.102(c)(3).
This subsection defines as a mitigating factor cooperation that leads to: other individuals
being convicted or excluded from Medicare, State Medicaid programs, or other federally
funded health care programs; the identification of program vulnerabilities or weaknesses
through the investigation of other cases; or the imposition of a civil money penalty
against others. To support his assertion Petitioner has provided a list of persons whose
conduct Petitioner allegedly has discussed with authorities. However, even if Petitioner
has cooperated with authorities he has provided no evidence that this cooperation has
resulted in any of the outcomes identified in the subsection. Therefore, he has not offered
evidence that establishes the presence of the mitigating factor described in the subsection.

The I.G. offered as rebuttal evidence the sworn declaration of Jeffrey Shearer, a detective
for the Tampa, Florida police department. I.G. Ex. 6. Detective Shearer was in charge of
the investigation that led to Petitioner’s indictment and conviction and he makes it clear
that Petitioner’s cooperation has not led either to the opening of new investigations or to
the prosecution or conviction of others. Indeed, Detective Shearer describes Petitioner as
a manifestly untrustworthy and, in the end, deceptive witness. Although this evidence is
certainly relevant, I find it to be unnecessary to decide that Petitioner failed to establish
the presence of cooperation as a mitigating factor. For that reason I have not held open
the record of this case for possible cross-examination of Detective Shearer by Petitioner.

Petitioner also asserts that he suffers from psychological problems that reduced his
culpability. See 42 C.F.R. § 1001.102(c)(2). But, Petitioner’s psychological problems,
whatever they may be, do not establish a mitigating factor because Petitioner has not
shown that these problems influenced the judge who sentenced him to find that
Petitioner’s psychological condition reduced his culpability.

Moreover, I would not reduce the exclusion from the 20-year minimum determined by
the I.G. even if Petitioner were to prove the presence of both of the mitigating factors that
he alleges. As I have stated, the regulatory aggravating and mitigating factors provide no
formula that dictates the length of an exclusion in any case. Mitigating evidence may be
a basis to offset aggravating evidence but the regulations do not state that it must offset
aggravating evidence where it is present. In this case Petitioner’s crimes were so
outrageous that even the presence of one or two mitigating factors would not be a
legitimate basis to reduce the length of the exclusion below 20 years.

Finally, Petitioner argues that in other, similar cases, individuals have received shorter
exclusions than he received. He contends that his exclusion is unreasonable when
compared with the exclusions imposed in other cases.

A comparative standard is not used to determine whether an exclusion is reasonable. An
exclusion is reasonable when it is supported by the facts of the case. In this case the facts
more than amply support the 20-year exclusion that the I.G. determined to impose.

/s/
Steven T. Kessel
Administrative Law Judge

